DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3 and 9.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pgs.7-8) that Dijaili teaches a device which amplifies light of the horizontal propagating mode such that the “physical condition and operation mode for the VCSEL structure of the output unit is completely different between the case where the VCSEL structure receives the seed light L1 as slow light and the case where the VCSEL structure receives the seed light of the propagation mode”.
The Examiner agrees, and has previously agreed, that Shimada teaches a VCSEL type amplifier which is used to amplify slow light while Dijaili teaches a VSEL type amplifier which is used to amplify horizontally propagating light. Both of the amplifiers of Shimada and Dijaili are of the same basic VCSEL structure (top/bottom DBRs sandwiching a central gain layer) and the same basic operation mode (current is input to the amplifying structure to stimulate the active region which takes in seed light from a lateral surface and amplifies the seed light passing therethrough). As the Applicant has not clearly described particular reasoning how “(the) physical condition and operation mode for the VCSEL structure of the output unit is completely different”  the art of Shimada and Dijaili are understood to be of a similar “physical condition and operation mode” as outlined above.
The remainder of the Applicant’s arguments (Remarks, pgs.7-8) are directed to Dijaili describing the amplification of the horizontal propagating mode and not describing amplifying slow light.
The Examiner notes that Dijaili describing amplifying a horizontal propagating mode is not equivalent to teaching away from utilizing the structure to amplify slow light. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the Examiner refers the Applicant to the reasoning for the combination of the references provided in the 03/15/2022 non-Final office action (included below) which addressed this argument. The Examiner additionally notes that the Applicant has not responded to the Examiner’s position outlined therein that the advantages outlined in the device of Dijaili would be applicable to both the taught horizontally propagating light as well as the slow light taught by Shimada.
From the non-Final action of 03/15/2022:
The Applicant has further argued (Remarks, pages 5-6) that Dijaili teaches a device which is constructed to amplify light of a propagation mode as opposed to slow light such that the new claim amendments differentiate.
First, the Examiner notes that Shimada was relied upon to teach the base VCSEL/VCSEL-amplifier structure including the amplification of the slow light seed component. Shimada further teaches biasing the amplifier component but does not specify the bias to exceed a threshold value within the amplifier. Dijaili was cited as teaching a similar VCSEL-amplifier component which is used to amplify incoming seed light (fig.5). Dijaili further clearly taught the usefulness of biasing such amplifiers above a threshold value within the amplifier ([0011-12]). Although the particular mode of the seed light which is amplified by Dijaili (propagating) may be different than the mode of seed light amplified by Shimada (slow light) the references are considered analogous art (both using VCSEL-amplifier structures to amplify incoming seed light) and one of ordinary skill would be motivated to adapt the amplifier bias level of Shimada to exceed a threshold within the amplifier as taught by Dijaili for the motivation outlined by Dijaili ([0011-12], “in order to provide more even amplification of the seed light”) as such improvement is understood to apply to either/both of propagating seed light and slow seed light. 
Claim Rejections - 35 USC § 112
The previous 112 rejection of claim 1 is withdrawn due to the current amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (“Slow light amplifier laterally integrated with VCSEL, Applicant submitted prior art) in view of Dijaili et al. (US 2003/0095326).
With respect to claim 1, Shimada teaches a surface-emitting laser comprising: an output unit having an oblong-shaped VCSEL (vertical-cavity surface-emitting laser) structure (fig.1 slow light amplifier); and a driving circuit structured to inject a current value into the VCSEL structure, wherein the VCSEL structure is maintained in an oscillation state by the current value (fig.1 “slow light amplifier”, function of amplifier is to amplify the slow light as it oscillates between the DBR mirrors within the amplifier -see arrows-), wherein a coherent seed light is received via one end of the VCSEL structure in a longitudinal direction (fig.1 left to right), and the seed light propagates as a slow light through the VCSEL structure being in the oscillation state in the longitudinal direction (fig.1 left to right; fig.1 “slow light amplifier”, function of amplifier is to amplify the slow light as it oscillates within the amplifier -see arrows-) while being reflected multiple times and amplified in the VCSEL structure being in the oscillation state in a vertical direction (fig.1 VCSEL seed input to amplifier following path of arrows), and the slow light being amplified in the VCSEL structure is extracted as an output light from an output opening extending in the longitudinal direction formed on an upper surface of the VCSEL structure (fig.1a/b opening in p-electrode purposely formed to enable light emission, see pg.1 col.1 para.3 teaching the electrode material to be blocking while the opening is formed in the electrode to enable the emission from the device). Shimada does not specify that the driving current is larger than an oscillation threshold in the VCSEL (slow light amplifier). Dijaili teaches a similar VCSEL type amplifier using an input seed (fig.5a) wherein the benefits of biasing the VCSEL above threshold thereby producing an oscillation state are taught ([0011-12]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a drive current for the VCSEL amplifier of Shimada which is above threshold thereby providing an oscillation state as taught by Dijaili in order to provide more even amplification of the input seed light (Dijaili, [0011-12]).
With respect to claim 3, Shimada teaches a seed light source structured to generate the seed light and the output unit are integrated adjacent to each other in the longitudinal direction and share the VCSEL structure (fig.1).
With respect to claim 6, Shimada teaches the device outlined above, but does not teach an upper DBR (Distributed Bragg Reflector) of the VCSEL of the output unit is structured to have a greater number of layers than those of the upper DBR of the VCSEL structure of the seed light source. Dijaili further teaches increasing the number of DBR lasers of the upper DBR in subsequent amplifier stages (fig.5a, [0058]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize multiple amplifier stages with increasing upper DBR layers in the device of Shimada as taught by Dijaili in order to increase the amplification in a desired manner by balancing noise.
With respect to claim 9, Shimada teaches the device outlined above, but does not teach the output unit is bent in a zig-zag manner. Dijaili further teaches increasing the number of DBR lasers of the upper DBR in subsequent amplifier stages (fig.5a, [0058]) which results in an output unit bent in a zig-zag manner when following the path of light reflection. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize multiple amplifier stages with increasing upper DBR layers in the device of Shimada as taught by Dijaili in order to increase the amplification in a desired manner by balancing noise. Note this results in the zig-zag type bend in the output unit when following the path of light reflection with the vertical offsets from increasing DBR layers.


Claims 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Walker et al. (US 7065300).
With respect to claims 2 and 4, Shimada, as modified, teaches the device outlined above, but does not teach a wavelength lambda1 of the seed light and an oscillation wavelength lambda2 provided by the VCSEL structure of the output unit satisfy a relation lambda1 ≠ lambda2, such as lambda1 < lambda2. Walker teaches a similar seed source (fig.4 #410) used as an input to a VCSEL type amplifier (fig.4 #500) wherein the materials of each of the active regions are taught to be similar (col.10 lines 33-38) without a teaching of the materials needing to be identical. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize similar but not the same materials for the active regions of the seed source and VCSEL amplifier of Shimada as taught by Walker in order to provide sufficient amplification of the seed light (Walker, col.10 lines 33-38) while enabling selection of desired materials to fit manufacturing constraints as Walker has demonstrated similar materials are sufficient to produce correctly amplifying devices. Note that dissimilar materials would produce different wavelengths such as lambda1 < lambda2.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 7, Shimada, as modified by Walker to have λ1 and λ2, further teaches the VCSEL structure of the seed light source comprises a low-refractive-index layer (the AlGaAs layer of the reflector is of a lower index than the InGaAs layer in the active region and would continue to enable λ1 and λ2).

Claims 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier boosting single mode power”, Applicant submitted prior art).
With respect to claim 5, Shimada, as modified, teaches the device outlined above, but does not teach the VCSEL structure of the seed light source and the output unit comprises an air gap layer, and wherein the air gap layer on the seed light source side is structured to have a variable thickness that can be controlled by means of a micromachined structure. Nakahama teaches a similar seed source with VCSEL amplifier structure (fig.1a) wherein the use of a MEMs adjustable air gap is taught (fig.1a air gap, title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the device of Shimada to make use of a MEMs controlled air gap in the seed source and VCSEL amplifier units as taught by Nakahama in order to adjust the output wavelength.
With respect to claim 8,  Shimada teaches the device outlined above, but does not teach the seed light source has a coupled resonance structure. Nakahama further teaches an oxide formed to provide a coupled resonance structure (final paragraph pg.547 to beginning paragraph pg.548). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the oxide based resonance structure of Nakahama in the device of Shimada in order to efficiently couple light to the VCSEL type amplifier via forming a waveguide (Nakahama, final paragraph pg.547 to beginning paragraph pg.548).
With respect to claim 10, Shimada teaches the device outlined above, but does not teach an optical confinement layer that forms the active-layer VCSEL structure is structured to have a refractive index that is smaller than an average refractive index of the upper DBR and the lower DBR so as to cut off a waveguide mode due to total reflection. Nakahama further teaches the device to be designed such that a cut-off wavelength (waveguide mode) is established for the plane wave (Nakahama, final paragraph pg.547). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the cut-off waveguide structure of Nakahama in the device of Shimada to confine operation to a desired wavelength of light.
Shimada and Nakahama do not specify the cut-off is established via the active region refractive index being lower than an average refractive index of the DBRs. The particular means of establishing the cut-off wavelength does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the refractive index modification means to establish a cut-off wavelength by an obvious engineering design choice allowing for production of desired wavelength via an equivalent means (see MPEP 2144.06 II) as cut-off wavelength selection via index differences in waveguides is well known in the art (see Conclusion section below).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6847769 teaches the relationship between refractive index differences in the core/clad of an amplifier (abstract).
The following references teach similar VCSEL type amplifier structures with integrated sources:
Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier”, The Japan Society of Applied Physics, MOC’11, 10/30-11/02-2011)
2018/0059586

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828